                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 ELLIOT EMERY GARZA,

       Plaintiff,

                                              Hon. Phillip J. Green
 v.
                                              Case No. 1:17-cv-01119
 COMMISSIONER OF
 SOCIAL SECURITY,

       Defendant.
 _____________________________

                            MEMORANDUM OPINION

      This was a social security action brought under 42 U.S.C. §§ 405(g), 1383(c)(3)

seeking review of a final decision of the Commissioner of Social Security finding that

plaintiff was not entitled to disability insurance benefits (DIB) and supplemental

security income (SSI) benefits. On April 24, 2018, this Court entered an order and

judgment granting the parties joint stipulation for remand, vacating the

Commissioner’s decision and remanding the case for further administrative

proceedings under sentence four of 42 U.S.C. § 405(g). (ECF No. 13, 14).

      The matter is now before the Court on plaintiff’s motion for attorney=s fees

under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. (ECF No. 15).

Plaintiff has indicted that the Commissioner does not object to the amount of the

requested fees. (ECF No. 15, PageID.907). For the reasons set forth herein, plaintiff’s
motion will be granted and a judgment will be entered in plaintiff=s favor in the

amount of $3,907.50.

                                      Discussion

      The EAJA provides in relevant part:

             Except as otherwise specifically provided by statute, a
             court shall award to a prevailing party other than the
             United States fees and other expenses . . . incurred by that
             party in any civil action . . ., including proceedings for
             judicial review of agency action, brought by or against the
             United States . . ., unless the court finds that the position
             of the United States was substantially justified or that
             special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A); see Astrue v. Ratliff, 560 U.S. 586, 591-93 (2010). A district

court=s decision granting or denying a motion for attorney=s fees under the EAJA is

reviewed on appeal under a deferential Aabuse of discretion@ standard. DeLong v.

Commissioner, 748 F.3d 723, 725 (6th Cir. 2014).

      The Sixth Circuit has identified three conditions that must be met to recover

attorney=s fees under the EAJA: (1) the claimant must be a prevailing party; (2) the

government=s position must be without substantial justification; and (3) there are no

special circumstances that would warrant a denial of fees.              See DeLong v.

Commissioner, 748 F.3d at 725.

      Plaintiff is a prevailing party under this Court=s judgment remanding this

matter to the Commissioner. See Shalala v. Schaefer, 509 U.S. 292, 298 (1993); 28

U.S.C. § 2412(d)(2)(H). Plaintiff is a financially eligible person under the EAJA. See

28 U.S.C. § 2412(d)(2)(B). Plaintiff has not submitted a certificate of compliance

pursuant to W.D. MICH LCIVR 7.1(d). In this instance, the omission is deemed
                                           2
harmless error because plaintiff represents that his motion for attorney’s fees is

unopposed. (ECF No. 15, PageID.907). Defendant offers no special circumstances

that might warrant denial of fees and has made no attempt to satisfy the burden of

demonstrating that the government’s position was substantially justified.          See

Scarborough v. Principi, 541 U.S. 401, 414 (2004); Peck v. Commissioner, 165 F. App’x

443, 446 (6th Cir. 2006). Accordingly, plaintiff is entitled to an award of attorney=s

fees under the EAJA.

      1.     Hours Claimed

      The United States Court of Appeals for the Sixth Circuit has cautioned lower

courts against Arubber stamping@ EAJA fee applications. See Begley v. Secretary of

Health & Human Servs., 966 F.2d 196, 200 (6th Cir. 1992). The EAJA requires Aan

itemized statement from [the] attorney . . . representing or appearing in behalf of the

party stating the actual time expended and the rate at which fees and other expenses

were computed.@ 28 U.S.C. ' 2412(d)(1)(B). Plaintiff seeks compensation for 23.25

hours in attorney time and seven hours in paralegal time for a total of 30.25 hours.

(ECF No. 15, PageID.910-911).

      Generally, a reasonable expenditure of time for representation of a party

seeking judicial review of the Commissioner=s final administrative decision denying

claims for DIB and SSI benefits is in the range of 15 to 30 hours. See Flamboe v.

Commissioner, No. 1:12-cv-606, 2013 WL 1914546, at * 2 (W.D. Mich. May 8, 2013);

see also Fredericks v. Commissioner, No. 1:12-cv-1234, 2014 WL 4057794, at * 2 (W.D.

Mich. Aug. 14, 2014); Nichols v. Commissioner, No. 1:09-cv-1091, 2012 WL 1189764,

                                          3
at * 2 (W.D. Mich. Mar. 19, 2012) (collecting cases). AUnlike other types of civil cases

in which the amount of discovery alone often creates wide variability in litigation

hours, the vast majority of social security appeals conform to a relatively narrow

range of hours because they involve a largely settled area of law, require no discovery,

and follow a precise briefing schedule[.]@      Flamboe v. Commissioner, 2013 WL

1914546, at * 2 (quoting Crim v. Commissioner, No. 1:11-cv-137, 2013 WL1063476,

at * 4 (S.D. Ohio Mar. 14, 2013)). “Although exceptions exist, and each case is

examined on its own merits, 40 hours generally marks the ‘outer limits’ of a

reasonable expenditure of time on this type of case.” Id.

      The Court finds that 23.25 hours in attorney time and seven hours in paralegal

time is reasonable for the work performed in this case.

      2.     Hourly Rate

      The EAJA generally caps the hourly rate for attorney=s fees at $125 per hour.

28 U.S.C. ' 2412(d)(2)(A). A[T]he statutory rate is a ceiling and not a floor.@ Chipman

v. Secretary of Health & Human Servs., 781 F.2d 545, 547 (6th Cir. 1986). Plaintiff

seeks to recover attorney=s fees at a rate of $150 and paralegal’s fees at a rate of $60

for work performed in this Court. (ECF No. 15, Page ID.910, 911). The EAJA

specifies that Aattorney=s fees shall not be awarded in excess of $125 per hour unless

the court determines that an increase in the cost of living or a special factor, such as

the limited availability of qualified attorneys for the proceedings involved, justifies a

higher fee.@ 28 U.S.C. ' 2412(d)(2)(A). The Supreme Court has determined that the




                                           4
statutory $125-per-hour cap applies Ain the mine run of cases.@ Gisbrecht v. Barnhart,

535 U.S. 789, 796 (2002).

      No consensus has emerged in this Court regarding whether the State Bar of

Michigan=s Economics of Law Practice Survey is sufficient evidence to justify a

departure above the statutory $125 per hour cap to an hourly rate of up to $175 per

hour. Compare Sorensen v. Commissioner, No. 1:14-cv-719, 2015 WL 1003098, at *2-

4 (W.D. Mich. Mar. 5, 2015) ($125 per hour) with Shellman v. Commissioner, No.

1:13-cv-959, 2014 WL 1875107, at * 2 (W.D. Mich. May 8, 2014) ($175 per hour).

      In Thompson v. Commissioner, Chief Judge Jonker found that the State Bar

survey did not warrant a rate above the statutory cap:

      The Michigan Bar survey of attorney rates is [] insufficient. In the first
      place, the survey is fairly generic and does not in any way drill down to
      social security practitioners specifically. Moreover, a market rate
      survey is not necessarily probative of a fair rate of compensation under
      the EAJA. There certainly does not appear to be a shortage of
      practitioners ready to take on the Commission for a chance at the EAJA
      rate. Finally, the Commissioner=s acquiesce is not decisive. The Court
      has an independent obligation to evaluate the rates.

No. 1:13-cv-1027, 2014 WL 4080417, at * 1 (W.D. Mich. Aug. 14, 2014).

      In Harrington v. Commissioner, No. 1:13-cv-1373, 2015 WL 1781480, at *2

(W.D. Mich. Apr. 20, 2015), Judge Neff noted that it is not sufficient to simply point

to other cases where rates higher than the statutory cap were approved. Judge Neff

and other judges of this Court have recently approved an hourly rate as high as $175

per hour, but it is not a default rate, and each application must be evaluated on its

own merit. See Havens v. Commissioner, No. 1:13-cv-938, 2015 WL 5918736, at * 2-

3 (W.D. Mich. Oct. 9, 2015); accord Malone v. Commissioner, No. 1:13-cv-821, 2015
                                          5
WL 6159404, at * 2 (W.D. Mich. Oct. 20, 2015); Bradford v. Commissioner, No. 1:14-

cv-1061, 2015 WL 5793302, at * 2-3 (W.D. Mich. Oct. 1, 2015); Martin v.

Commissioner, 1:12-cv-1030, 2015 WL 3513770, at * 2-3 (W.D. Mich. June 4, 2015).

         The combination of the evidence plaintiff presented, and the recent decisions

of this Court cited above support a $150 rate under the EAJA. Multiplying the 23.25

hours reasonably expended by counsel by the $150 per hour rate results in a $3,487.50

total.

         This Court has found that “a reasonable rate for the paralegal services

performed is $75 per hour.”       Miller v. Commissioner, No.1:16-cv-120, 2017 WL

2903371, at * 4 (W.D. Mich. July 7, 2017). Thus, plaintiff’s request for paralegal fess

at a rate of $60 per hour is reasonable. Multiplying the seven hours reasonably

expended by paralegals by the requested rate of $60 per hour rate results in a $420.00

total. The lodestar grand total is $3,907.50. I find that plaintiff is entitled to recover

this amount in fees under the EAJA.

         3.    Judgment

         The EAJA provides in pertinent part that the Court shall award fees Ato a

prevailing party.@ 28 U.S.C. ' 2412(d)(1)(A). Thus, any judgment entered for EAJA

attorney=s fees must be entered in plaintiff=s favor. See Astrue v. Ratliff, 560 U.S. at

591-93. AAny agreements entered into between plaintiff and counsel are not part of

this closed case and cannot be injected into it at this juncture. There is a significant

potential for conflict among plaintiff, his creditors, and his attorney with regard to

the EAJA fees.@ Flamboe v. Commissioner, 2013 WL 1914546, at *3. AThe EAJA does

                                            6
not legally obligate the Government to pay a prevailing litigant=s attorney, and the

litigant=s obligation to pay [his] attorney is controlled not by the EAJA but by contract

and the law governing that contract.@ Astrue v. Ratliff, 560 U.S. at 599 (Sotomayor,

J. concurring). “Plaintiff=s contractual obligations to his attorney are not part of this

case.” Flamboe v. Commissioner, 2013 WL 1914546, at * 3; see Drew v. Commissioner,

No. 1:13-cv-1135, 2014 WL 6680243, at * 2 (W.D. Mich. Nov. 25, 2014).

                                     Conclusion
      For the reasons set forth herein, plaintiff’s motion for attorney’s fees under

the EAJA (ECF No. 15) is GRANTED. A judgment will enter in the plaintiff’s favor

in the amount of $3,907.50.



Dated: October 2, 2018                         /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge




                                           7
